Citation Nr: 0809724	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to June 30, 2000, for 
a grant of service connection for bipolar disorder with 
panic, agoraphobia, and psychotic features.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Appeals Management Center (AMC) in Washington, D.C.  The 
claim is presently under the jurisdiction of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder 
(PTSD) and mental disorder was denied a rating action of 
February 1999; the veteran did not thereafter perfect a 
timely appeal.

2.  The veteran's claim to reopen the issue of entitlement to 
service connection for a psychiatric disorder was received on 
June 30, 2000.

3.  Accompanying the June 30, 2000, claim submitted by the 
veteran was a photocopy of a letter, dated January 14, 2000, 
from a VA social worker to the Buffalo RO; this letter, in 
support of his claim, can reasonably be construed as an 
informal claim of entitlement to service connection for a 
psychiatric disorder.


CONCLUSION OF LAW

The criteria are met for an effective date of January 14, 
2000, but no sooner, for a grant of entitlement to service 
connection for a bipolar disorder with panic, agoraphobia, 
and psychotic features. 38 U.S.C.A. §§ 1110, 1113, 1116, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.157, 3.159, 3.303, 3.307, 3.309, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2005 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how effective dates are assigned.  While the appellant may 
not have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The claim was readjudicated in the January 2006 
statement of the case.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Analysis

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

Where evidence requested in connection with a claim to reopen 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  After the expiration 
of one year, further action will not be taken unless a new 
claim is received.  Should the right to benefits be finally 
established, compensation shall not commence earlier than the 
date of filing of the new claim.  38 C.F.R. § 3.158.

The veteran claims that the award of entitlement to service 
connection for psychiatric disability should date from 
January 1998, because that is when he sought to reopen a 
previously denied claim for "mental problems."  See VA Form 
21-4138, received January 12, 1998.  

Review of the procedural history of this claim shows that a 
February 1993 letter from a private psychiatrist was taken by 
VA as a claim for service connection of a mental disorder.  
The RO denied this claim in April 1994.  The veteran was 
notified in April 1994 and did not appeal.  

The veteran sought to reopen his claim on January 12, 1998.  
See VA Form 21-4138.  He later submitted a claim for PTSD in 
June 1998.  See VA Form 21-4138.  VA denied entitlement to 
service connection for PTSD (on a direct basis) and for a 
mental disorder (on a new and material basis) in a February 
1999 rating decision.  Notice was provided in February 1999.  
The veteran did not appeal this decision.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim, such as the veteran's, may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The veteran did not submit a claim to reopen his previously 
disallowed claim of entitlement to service connection for a 
"mental health" disorder until June 30, 2000.  Associated 
with his claim to reopen was a letter from a VA social worker 
dated January 14, 2000.  In the social worker's letter, it 
was noted that the veteran had received mental health 
treatment for a prolonged period of time.  Various 
psychiatric-based diagnoses were provided, including bipolar 
disorder and PTSD.  The social worker opined, however, that 
whatever psychiatric disorder the veteran in fact had should 
be service-connected.  

By rating action in January 2001, the RO essentially found 
that new and material evidence had not been submitted to 
reopen the previously denied service connection claims for 
PTSD and schizophrenic disorder/bipolar disorder.  The 
veteran perfected a claim to the January 2001 rating 
decision.  The Board, in January 2004, found that new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  

In December 2004, the RO granted service connection for 
bipolar disorder with panic, agoraphobia, and psychotic 
features, effective June 30, 2000.  A 100 percent disability 
rating was assigned.  

There is no evidence revealing that the veteran indicated an 
intent to apply for service connection for a psychiatric 
disorder between the final disallowance of the claim in 
February 1999 and the date of receipt of the claim to reopen 
on June 30, 2000.  With regard, however, to the January 14, 
2000, VA correspondence, which accompanied the veteran's June 
30, 2000, claim to reopen, case law provides that VA is 
deemed to have constructive notice of the existence of this 
VA document, which expressed entitlement to service 
connection for a psychiatric disorder, from the date of its 
creation.  Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).  
As such, the January 14, 2000, letter was an informal claim 
for service connection.  See 38 C.F.R. § 3.157.  

Therefore, the appropriate effective date is January 14, 2000 
-- the date of the letter from the VA social worker.  Since 
the veteran's June 2000 claim to reopen was received within a 
year of this letter, January 14, 2000, is the earliest 
possible effective date for the grant of service connection 
bipolar disorder with panic, agoraphobia, and psychotic 
features.

For these reasons, an effective date of January 14, 2000, but 
no sooner, is granted for service connection for a bipolar 
disorder with panic, agoraphobia, and psychotic features.  
All reasonable doubt has been resolved in the veteran's 
favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

In reaching this decision the Board considered the free 
standing claim that service connection should date from 
January 1998.  This argument, however, ignores the final 
nature of February 1999 rating decision.  38 U.S.C.A. § 7105 
(West 2002).  Absent a claim that the February 1999 rating 
decision was itself clearly and unmistakably erroneous, any 
challenge to an effective date prior to the date of that 
decision is barred.  Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006) (a free standing claim for earlier effective dates 
vitiates the rule of finality). 

While the Board has found that an effective date of January 
14, 2000, is appropriate for the grant of service connection 
for bipolar disorder with panic, agoraphobia, and psychotic 
features, the Board expresses no opinion as to what 
disability rating is warranted effective from January 14, 
2000.  


ORDER

An earlier effective date of January 14, 2000, but no sooner, 
is granted for service connection for bipolar disorder with 
panic, agoraphobia, and psychotic features, subject to the 
laws and regulations governing the payment of VA 
compensation.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


